Case: 18-11127      Document: 00514870681         Page: 1    Date Filed: 03/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-11127                            March 13, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES CLEVELAND NOWDEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:00-CR-34-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Charles Cleveland Nowden, former federal prisoner # 29172-077 and
current Texas prisoner # 01780278, was convicted in 2001 of possessing
contraband cigarettes and being a felon in possession of a firearm, and he was
sentenced to concurrent 16-month terms of imprisonment. He appeals the
district court’s denial of his petition for a writ of coram nobis, which he filed
seeking to vacate and set aside his convictions and sentences.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11127     Document: 00514870681     Page: 2   Date Filed: 03/13/2019


                                  No. 18-11127

      Nowden reiterates the arguments raised and rejected in his 28 U.S.C.
§ 2255 motion and also argues that the cigarettes did not travel in interstate
commerce when he stole them, which seems to expand on the argument raised
in his § 2255 motion that the cigarettes were not contraband. He provides no
reasons for his failure to raise this latter claim in his § 2255 motion or explain
why no other remedy was available. Nowden is not entitled to coram nobis
relief if he merely regurgitates the claims he already raised in his § 2255
motion or raises claims that could have been raised in that motion. See United
States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004). Accordingly, Nowden has
not shown that the district court abused its discretion in denying his petition
for a writ of coram nobis. See Santos-Sanchez v. United States, 548 F.3d 327,
330 (5th Cir. 2008), vacated on other grounds, 559 U.S. 1046 (2010). The
district court’s judgment is AFFIRMED.




                                        2